Case 1:19-cv-02367-ABJ Document 36-16 Filed 12/30/19 Page 1 of 3




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit N
        Case 1:19-cv-02367-ABJ Document 36-16 Filed 12/30/19 Page 2 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                     )
PETER P. STRZOK,                                     )
                                                     )
                               Plaintiff,            )
                                                     )
                       v.                            )       Case No. 1:19-CV-2367-ABJ
                                                     )
WILLIAM P. BARR, in his official capacity            )
as Attorney General of the United States, et al.,    )
                                                     )
                               Defendants.           )
                                                     )


                            DECLARATION OF PETER STRZOK

        I, Peter P. Strzok, hereby declare:

        1.     I am the Plaintiff in the above-captioned case.

        2.     In early August 2017, I was removed from the Special Counsel’s Office and

reassigned to the FBI’s Human Resources Division after the texts criticizing Candidate and

President Trump were discovered by the Office of the Inspector General (“OIG”).

        3.     Shortly after that transition, I met with David Bowdich, who was at the time the

Associate Deputy Director of the FBI. Mr. Bowdich currently serves at the FBI’s Deputy

Director.

        4.     During that conversation, Mr. Bowdich reassured me, in substance, that the

discovery of the texts would not significantly impact my career path at the FBI.

        5.     When I sent the texts in question, I intended that they remain private.

        6.     My family and I have been the subject of threats, both before and after August 9,

2018.
        Case 1:19-cv-02367-ABJ Document 36-16 Filed 12/30/19 Page 3 of 3



       7.      I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

foregoing is true and correct, to the best of my knowledge and belief.



Executed on: December 20, 2019                       /s/ Peter P. Strzok ___________
                                                     Peter P. Strzok




                                                2
